Citation Nr: 0516766	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to February 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2004 the 
appeal was remanded by the Board to the RO for further 
development.  


FINDING OF FACT

It is not shown that any current right knee disability is 
related to the veteran's service or his right knee problems 
noted therein. 


CONCLUSION OF LAW

Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
July 2001 (prior to the rating appealed) informed the veteran 
of what was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities in claims 
development.  The initial rating decision in October 2001, a 
June 2002 statement of the case (SOC), and supplemental SOC's 
from October 2002, June 2003 and February 2005 notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  While the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the July 2001 letter asked him to 
submit or identify (for VA to obtain) any additional evidence 
that would support his claim.  This was equivalent to 
advising him to submit everything he had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical and personnel records and received records of 
pertinent private medical treatment.  On two occasions (in 
May 2003 and in June 2004) the RO sought to arrange for a VA 
examination to assess the veteran's right knee disability.  
On both occasions he failed to report (without explanation).  
The RO sought explanation from him.  He did not respond.  
Without his cooperation, any further development in that 
regard is not possible.  The veteran has not identified any 
additional evidence pertinent to his claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that no right knee problems 
were noted on service entrance examination.   In December 
1982, the veteran initially developed left knee pain and 
swelling and subsequently developed right knee pain and 
swelling.  He reported that he slipped and felt a pop in his 
right knee, and that the knee swelled immediately.  The knee 
popped again approximately 4 days later and again there was 
immediate pain and swelling.  Running, squatting and 
prolonged standing all increased the pain.  Examination 
showed effusion x 2 of the right knee along with tenderness 
in the medial collateral ligament and medial edge of the 
patella.    The diagnostic assessment was mild sprain of the 
medial collateral ligament and medial joint capsule.  In 
January 1983, he was referred for an orthopedic consultation 
to evaluate his right knee.    The consultation found no 
effusion and normal range of motion except that flexion was 
up to 120 degrees and extension was up to 180 degrees with 
some lateral instability and tenderness.  The diagnostic 
impression was lateral collateral ligament laxity.  One week 
later, medical staff again examined the veteran and the right 
knee was found to be much improved.  However, the veteran 
felt that he would injure the knee again if he returned to 
basic training.

The veteran's personnel records show that he was discharged 
while still a trainee due to lack of motivation.  He was 
found unable to meet the training standards required to 
complete basic training due to a lack of maturity and self-
discipline and an inability to get along with his peers.  He 
signed a statement indicating that he did not desire to have 
a separation medical examination.   

A May 1988 letter from Dr. B of the Grapevine Bone and Joint 
Clinic indicated that the veteran slipped and twisted his 
right knee under compression.  He had immediate pain and 
needed to have 20 cc of blood removed from the knee.  He had 
3+ effusion and was tender over the medial joint line and at 
the femoral insertion of the medial collateral ligament.  Dr. 
B's assessment was a likely peripheral tear of the medial 
meniscus and Dr. B. subsequently performed a right knee 
arthroscopy and chondroplasty.  A follow up evaluation in 
August 1988 showed that the veteran's knee felt much better 
with only occasional pain over the medial aspect.  The 
veteran indicated that his knee was feeling well enough to 
return to work.

A November 1991 initial medical report from Dr. B shows that 
the veteran re-injured his right knee when he slipped and 
fell and twisted the knee.  The assessment was grade I medial 
collateral ligament sprain and probable medial meniscus tear.  
MRI scan showed a cortical defect post traumatic in origin at 
the insertion of the anterior cruciate ligament.  A December 
1991 progress note shows that the veteran was doing better 
and was down to one crutch and that Dr. B was hoping that he 
could return to work in another month.  A January 1992 
progress note indicated that the veteran was contacted to 
schedule an appointment prior to returning to work.  

At a September 2002 informal hearing at the RO, the veteran 
indicated that he hurt his knee in service when he landed 
wrong going through the tires on the obstacle course.  He 
heard a popping, his knee buckled and he fell.  He also 
indicated that at separation he was told that his knee 
problem was the reason for his discharge.  His first knee 
injury after service occurred in 1988 and he had five 
subsequent knee surgeries.   Between discharge and 1988, his 
knee would hurt if he did something physical but during that 
time frame he did not have a physical job.  

As noted, in May 2003 and in June 2004 the RO attempted to 
arrange for VA examination of the veteran's right knee.  On 
both occasions he failed to report.  He has not communicated 
any explanation for those failures, requested rescheduling, 
or responded to an RO request for clarification.

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

There is ample evidence that the veteran now has right knee 
disability.  While the precise diagnosis of the current 
disability has not been ascertained by VA examination, the 
knee has required surgical intervention.  Presumably there is 
some sort of residual pathology.  Likewise, service medical 
records amply document right knee complaints consistent with 
an event/injury in service.  

What remains necessary for the veteran to establish service 
connection for his right knee disability is competent 
evidence of a nexus between the current right knee disability 
and his right knee problems in service.  One way to establish 
this would be by showing that a chronic right knee disability 
was manifested/diagnosed in service and has persisted.  
However, the last pertinent evidence in service shows the 
knee had improved.  The veteran declined a separation 
examination.  And the first postservice evidence of right 
knee disability was after an intercurrent (postservice) 
injury.  A chronic right knee disability was not diagnosed in 
service, and chronicity of such disability is not shown by 
continuity of symptomatology.  
Nexus between current disability and service/events therein 
may be otherwise shown by competent evidence (a medical 
opinion) to the effect that there is a nexus.  Here, the 
veteran has not presented any medical evidence of a 
relationship between his knee problems in service and his any 
current right knee disability.  As noted, VA has attempted to 
assist him in this matter by arranging for VA examination.  
However, he has failed to report, and without his cooperation 
further development in this regard is not possible.  Because 
he is a layperson, the veteran's own allegations/beliefs in 
this matter are not competent evidence.  The United States 
Court of Appeals for Veterans Claims has held that  "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Without any competent evidence of a nexus between any current 
right knee disability and the veteran's active service, a 
threshold requirement for establishing service connection is 
not met.  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.  


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


